


Exhibit 10.44

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
STOCK OPTION GRANT NOTICE
(NONSTATUTORY STOCK OPTION)
2007 EQUITY COMPENSATION PLAN

 

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to its
2007 Equity Compensation Plan (the “Plan”), hereby grants to Optionholder an
option to purchase the number of Common Shares set forth below (the “Award”). 
This option is subject to all of the terms and conditions as set forth herein
and in the Stock Option Agreement and the Plan, both of which are incorporated
herein in their entirety.  Capitalized terms not otherwise defined herein or in
the Stock Option Agreement shall have the meanings set forth in the Plan.  In
the event of any conflict between the terms in the Award and the Plan, the terms
of the Plan shall control.

 

Optionholder:

 

Equity Grant Date:

 

Vesting Commencement Date:

 

Number of Shares Subject to Option:

 

Exercise Price (Per Share):

$

Total Exercise Price:

$

Expiration Date:

 

 

Type of Grant:              o  Nonstatutory Stock Option

 

Exercise Schedule:      Same as Vesting Schedule

 

Vesting Schedule:       The option subject to this Award shall vest in
accordance with the following vesting schedule, provided that Optionholder’s
employment shall continue until each vesting date:

 

[  ]

 

Payment:                       By one or a combination of the following methods
of payment (described in the Stock Option Agreement):

 

o             Cash or check

o             Bank draft or money order payable to the Company

o             Pursuant to a Regulation T program (cashless exercise) if the
shares are publicly traded

o             Delivery of already-owned shares if the shares are publicly traded

o             Net exercise

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Stock Option Agreement and the Plan.  Optionholder further acknowledges that as
of the Equity Grant Date, this Stock Option Grant Notice, the

 

--------------------------------------------------------------------------------


 

Stock Option Agreement and the Plan set forth the entire understanding between
Optionholder and the Company regarding this Award and supersede all prior oral
and written agreements relating to this Award, with the exception of the
following agreements only:

 

Other Agreements:

 

 

OPTIONHOLDER:

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

By:

 

 

 

 

Signature

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ATTACHMENT:

Stock Option Agreement

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT

 

STOCK OPTION AGREEMENT

 

VALEANT PHARMACEUTICALS INTERNATIONAL, INC.
2007 EQUITY COMPENSATION PLAN

 

STOCK OPTION AGREEMENT

EXECUTIVE MANAGEMENT
(NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Stock
Option Agreement (the “Agreement”), Valeant Pharmaceuticals International, Inc.
(the “Company”) has granted you an option under its 2007 Equity Compensation
Plan (the “Plan”) to purchase the number of Common Shares indicated in your
Grant Notice at the exercise price indicated in your Grant Notice.  Defined
terms not explicitly defined in this Agreement or the Grant Notice but defined
in the Plan shall have the same definitions as in the Plan.  However,
notwithstanding the foregoing, for purposes of this Agreement, the terms
“Cause,” “Change in Control,” “Termination Date,” and “Good Reason” shall have
the same meanings as such terms are defined in your Offer Letter dated
                        (the “Offer Letter”).

 

The details of your option are as follows:

 

1.             VESTING.

 

(a)           In General.  Subject to the provisions of the Plan and the
limitations contained herein, your option will vest as provided in your Grant
Notice, provided that vesting will cease upon the termination of your
employment, and unvested options will be forfeited (and, in the case of
termination for Cause, your vested options will also be forfeited).

 

(b)           Vesting Acceleration.  Notwithstanding the foregoing and any other
provisions of the Plan to the contrary, in the event that (i) your employment is
terminated (x) by the Company without Cause or (y) by you for Good Reason, in
either case within twelve (12) months following a Change in Control, then any
option that was not cancelled in connection with such Change in Control in
exchange for a cash payment will vest on the Termination Date or (ii) your
employment is terminated by the Company due to your death, then the vesting and
exercisability of 100% of the then unvested Common Shares subject to your option
shall be accelerated in full.

 

2.             NUMBER OF SHARES AND EXERCISE PRICE.  The number of Common Shares
subject to your option and your exercise price per share referenced in your
Grant Notice may be adjusted from time to time for capital adjustments.

 

3.             METHOD OF PAYMENT.  Payment of the exercise price is due in full
upon exercise of all or any part of your option.  You may elect to make payment
of the exercise price of your option in cash or by check or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

 

(a)           Bank draft or money order payable to the Company.

 

(b)           Provided that at the time of exercise the Common Shares are
publicly traded and quoted regularly in The Wall Street Journal, pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
that, prior to the issuance of Common Shares, results in either

 

--------------------------------------------------------------------------------


 

the receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.

 

(c)           Provided that at the time of exercise the Common Shares are
publicly traded and quoted regularly in The Wall Street Journal, by delivery to
the Company (either by actual delivery or attestation) of already-owned Common
Shares either that you have held for the period required to avoid a charge to
the Company’s reported earnings (generally six (6) months) or that you did not
acquire, directly or indirectly from the Company, that are owned free and clear
of any liens, claims, encumbrances or security interests, and that are valued at
Market Price on the date of exercise.  “Delivery” for these purposes, in the
sole discretion of the Company at the time you exercise your option, shall
include delivery to the Company of your attestation of ownership of such Common
Shares in a form approved by the Company.  Notwithstanding the foregoing, you
may not exercise your option by tender to the Company of Common Shares to the
extent such tender would violate the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock.

 

(d)           By a “net exercise” arrangement pursuant to which the Company will
reduce the number of Common Shares issued upon exercise of your option by the
largest whole number of Common Shares with a Market Price that does not exceed
the aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from you to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
Common Shares to be issued; provided further, however, that Common Shares will
no longer be outstanding under your option and will not be exercisable
thereafter to the extent that (i) Common Shares are used to pay the exercise
price pursuant to the “net exercise,” (ii) Common Shares are delivered to you as
a result of such exercise, and (iii) Common Shares are withheld to satisfy tax
withholding obligations.

 

4.             WHOLE SHARES.  You may exercise your option only for whole Common
Shares.

 

5.             SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the Common
Shares issuable upon such exercise are then registered under the Securities Act
of 1934 as amended (the “Securities Act”) or, if such Common Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act.  The
exercise of your option also must comply with other applicable laws and
regulations governing your option, and you may not exercise your option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

 

6.             TERM.  You may not exercise your option before it becomes vested
and exercisable or after the expiration of its term.  The term of your option
commences on the Equity Grant Date and, except as provided otherwise in
Section 4.3 of the Plan, expires upon the earliest of the following:

 

(a)           the Expiration Date indicated in your Grant Notice;

 

(b)           your termination of employment, in the event your employment is
terminated for Cause;

 

(c)           the Expiration Date indicated in your Grant Notice, in the event
your employment is terminated due to your death; or

 

(d)           three (3) months after your termination of employment, in the
event your employment is terminated for any reason other than for Cause or
because of your death; provided, however, that (i) if during any part of such
three (3) month period your option is not exercisable solely because of the
condition set forth in Section 5, your option shall not expire until the earlier
of the

 

--------------------------------------------------------------------------------


 

Expiration Date or until it shall have been exercisable for an aggregate period
of three (3) months after termination of your employment; or (ii) if your
employment is terminated within twelve (12) months following a Change in Control
(x) by the Company without Cause or (y) by you for Good Reason and your option
was not cancelled in connection with such Change in Control in exchange for a
cash payment, then your option shall not expire until the earlier of the
Expiration Date and twelve (12) months following the Termination Date.

 

7.             EXERCISE.  You may exercise the vested portion of your option
during its term by delivering an Exercise Notice (in a form designated by the
Company) together with the exercise price to the Company’s Stock Plan
Administrator, or to such other person as the Company may designate, during
regular business hours, together with such additional documents as the Company
may then require.

 

8.             TRANSFERABILITY.

 

(a)           Restrictions on Transfer.  Your option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during your lifetime only by you; provided, however, that the
Company’s Board of Directors (the “Board”) may, in its sole discretion, permit
you to transfer your option in a manner consistent with applicable tax and
securities laws upon your request.

 

(b)           Domestic Relations Orders.  Notwithstanding the foregoing, your
option may be transferred pursuant to a domestic relations order.

 

(c)           Beneficiary Designation.  Notwithstanding the foregoing, you may,
by delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of your
death, shall thereafter be entitled to exercise your option.

 

9.             CHANGE IN CONTROL.  Upon the occurrence of a Change in Control,
at the election of the Company, your option shall either be (i) cancelled in
exchange for a cash payment based in the case of any merger transaction on the
price received by shareholders in the transaction constituting the Change in
Control or in the case of any other event that constitutes a Change in Control,
the closing price of a share on the date such Change in Control occurs (minus
the applicable exercise price per share) or (ii) converted into options in
respect of the common stock of the acquiring entity (in a merger or otherwise)
on the basis of the relative values of such stock and the shares at the time of
the Change in Control; provided that clause (ii) shall only be applicable if the
common stock of the acquiring entity is publicly traded on an established
securities market on the date on which such Change in Control is effected.

 

10.          OPTION NOT A SERVICE CONTRACT.  Your option is not an employment or
service contract, and nothing in your option shall be deemed to create in any
way whatsoever any obligation on your part to continue in the employ of the
Company or a Related Entity, or of the Company or a Related Entity to continue
your employment.  In addition, nothing in your option shall obligate the Company
or a Related Entity, their respective stockholders, boards of directors or
employees to continue any relationship that you might have as an employee for
the Company or a Related Entity.

 

11.          WITHHOLDING OBLIGATIONS.

 

(a)           At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a “cashless
exercise” pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and

 

--------------------------------------------------------------------------------


 

foreign tax withholding obligations of the Company or a Related Entity, if any,
which arise in connection with the exercise of your option.

 

(b)           Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Company may withhold from fully vested Common Shares otherwise
issuable to you upon the exercise of your option a number of whole Common Shares
having a Market Price, determined by the Company as of the date of exercise, not
in excess of the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid variable award accounting).  Any
adverse consequences to you arising in connection with such share withholding
procedure shall be your sole responsibility.

 

12.          NOTICES.  Any notices provided for in your option or the Plan shall
be given in writing and shall be deemed effectively given upon your receipt or,
in the case of notices delivered by the Company to you, five (5) days after
deposit in the mail, postage prepaid, addressed to you at the last address you
provided to the Company.

 

13.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

14.          AMENDMENT.  Nothing in this Agreement shall restrict the Company’s
ability to exercise its discretionary authority pursuant to Section 3.1 of the
Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your option.  Without limiting the foregoing,
the Board (or appropriate committee thereof) reserves the right to change, by
written notice to you, the provisions of this Agreement in any way it may deem
necessary or advisable to carry out the purpose of the grant as a result of any
change in applicable laws or regulations or any future law, regulation, ruling,
or judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

15.          MISCELLANEOUS.

 

(a)           The rights and obligations of the Company under your option shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

 

(b)           You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your option.

 

(c)           You acknowledge and agree that you have reviewed your option in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your option and fully understand all provisions of your
option.

 

(d)           This Agreement will be subject to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)           All obligations of the Company under the Plan and this Agreement
will be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

--------------------------------------------------------------------------------


 

16.          GOVERNING PLAN DOCUMENT.  Your option is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
option, and is further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of your option
and those of the Plan, the provisions of the Plan shall control.  The Board (or
appropriate committee thereof) will have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Board (or appropriate committee thereof) will be
final and binding upon you, the Company and all other interested persons. No
member of the Board (or appropriate committee thereof) will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

 

17.          EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The value of the Award
subject to this Agreement will not be included as compensation, earnings,
salaries or other similar terms used when calculating the employee’s benefits
under any employee benefit plan sponsored by the Company or a Related Entity
except as such plan otherwise expressly provides. The Company expressly reserves
its rights to amend, modify or terminate any of the Company’s or any Related
Entity’s employee benefit plans.

 

18.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the Province of Ontario and the
laws of Canada.

 

19.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner that will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

--------------------------------------------------------------------------------
